DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 03/04/2021. Claims 21, 26-32 and 37-48 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Guy Gosnell, reg. no. 34,610 on 03/04/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
21.	(Currently Amended) An apparatus, said apparatus comprising at least one processor and at least one memory containing computer program code, said at least one memory and said computer program code configured to, with said at least one processor, cause said apparatus at least to perform:
receiving a plurality of radio fingerprint observation reports; 
generating a radio coverage map for a predetermined environment at least partially based on said plurality of radio fingerprint observation reports; and
from among a plurality of potential installation positions in [[a]]the predetermined environment, determining one or more potential installation positions for installing one or more monitoring and controlling apparatuses in one or more different positions within the predetermined environment at least partially based on [[a]]the radio coverage map that represents respective radio coverage models for a plurality of radio positioning support devices installed in said predetermined environment, wherein each monitoring and controlling apparatus of said one or more monitoring and controlling apparatuses is configured for monitoring and controlling one or more radio positioning support devices of the plurality of radio positioning support devices, wherein the one or more radio positioning support devices are fixedly installed within the predetermined environment and 
22.	(Canceled)
32.	(Currently Amended) A method performed by an apparatus, said method comprising:
receiving a plurality of radio fingerprint observation reports; 
generating a radio coverage map for a predetermined environment at least partially based on said plurality of radio fingerprint observation reports; and
from among a plurality of potential installation positions in [[a]]the predetermined environment, determining one or more potential installation positions for installing one or more monitoring and controlling apparatuses in one or more different positions within the predetermined environment at least partially based on [[a]]the radio coverage map that represents respective radio coverage models for a plurality of radio positioning support devices installed in said predetermined environment, wherein each monitoring and controlling apparatus of said one or more monitoring and controlling apparatuses is configured for monitoring and controlling one or more radio positioning support devices of the plurality of radio positioning support devices, wherein the one or more radio positioning support devices are fixedly installed within the predetermined environment and are configured to transmit radio signals containing or representing positioning support information that enables estimation of one or more mobile device positions based on the positioning support information, and wherein a respective monitoring and controlling apparatus is configured to monitor one or more radio positioning support devices by scanning for radio signals transmitted by one or more radio positioning support devices and to control one or more radio signal parameters including transmission power of one or more radio positioning support devices.
33.	(Canceled)
42.	(Currently Amended) A positioning system, said positioning system comprising: 

a positioning server, said positioning server comprising at least one processor and at least one memory containing computer program code, said at least one memory and said computer program code configured to, with said at least one processor, cause said positioning server at least to perform:
receiving a plurality of radio fingerprint observation reports; 
generating a radio coverage map for the predetermined environment at least partially based on said plurality of radio fingerprint observation reports; and
from among a plurality of potential installation positions in the predetermined environment, determining one or more potential installation positions for installing one or more monitoring and controlling apparatuses in one or more different positions within the predetermined environment at least partially based on [[a]] radio coverage map that represents respective radio coverage models for the plurality of radio positioning support devices installed in said predetermined environment, wherein each monitoring and controlling apparatus of said one or more monitoring and controlling apparatuses is configured for monitoring and controlling one or more radio positioning support devices of said plurality of radio positioning support devices, wherein the one or more radio positioning support devices are fixedly installed within the predetermined environment and are configured to transmit radio signals containing or representing positioning support information that enables estimation of one or more mobile device positions based on the positioning support information, and wherein a respective monitoring and controlling apparatus is configured to monitor one or more radio positioning support devices by scanning for radio signals transmitted by one or more radio positioning support devices and to control one or more radio signal parameters including transmission power of one or more radio positioning support devices.	
Allowable Subject Matter
Claims 21, 26-32 and 37-48 are allowed.
Regarding to claim 21, 32 and 42 best prior art found during the prosecution of the application, Friday et al Patent Application No. :( US 2016/0323754 Al) hereinafter referred as Friday, in view of Venkatraman et al US Patent Application No.:( US 2013/0336138 Al) hereinafter referred as Venkatraman. Friday discloses the multiple base stations with Venkatraman discloses the switching an operating mode of a positioning engine between a single-fix mode and a tracking mode based on determination of whether the mobile device is inside the at least one of the one or more areas that are respectively associated with the one or more access points. The operating the positioning engine in the single-fix mode may include determining a likely location of the mobile device based on a subset of available feasible nodes used to determine the likely location of the mobile device. However, Friday and Venkatraman fail to teach the potential installation position. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the receiving a plurality of radio fingerprint observation reports that generates a radio coverage map for a predetermined environment at least partially based on said plurality of radio fingerprint observation reports; and from among a plurality of potential installation positions in the predetermined environment, determining one or more potential installation positions for installing one or more monitoring and controlling apparatuses in one or more different positions within the predetermined environment at least partially based on the radio coverage map that 21, 32 and 42 as a whole and further defined by the latest amendments filed on 03/04/2021. Therefore, claims 21, 32 and 42 are held allowable.
	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642